Opinion by
Mr. Chief Justice Mitchell,
The essential facts so far as they concern the liability of the defendant are not in dispute. The tracks at the point where the accident occurred were the property of the Meadville Traction Company, but were in joint use by that company *30and the' defendant under a traffic agreement. For the purposes of this case, therefore, they are to be considered as the property of each in turn while in use by it. Under the agreement the cars of defendant were to be cleaned and repaired by the traction company. Two cars of defendant had been delivered under this arrangement to the traction company, which dismantled one of them, attached it by chains to the other and started both towards the car barn for cleaning and repair. On the way the coupling chains broke and the dismantled car ran on a down grade at increasing speed until it collided with the car of the defendant on a siding. The plaintiff’s husband was killed in the collision, and, being a passenger on defendant’s car, the presumption of negligence arose and the burden of proof was on defendant to rebut it. This was fully done. The indisputable proximate cause of the accident was the breaking of the chain by which the dismantled car was attached to the one in front which drew it, and its thus being released from control and started on its dangerous descent. The sufficiency of the means and method. of attachment for purpose of traction was the only question of negligence in the case. But it was not the negligence of this defendant. The fact that the colliding car was the property of the defendant was immaterial. For the time being it was the property of the traction company, having been delivered to it for repair and not yet returned. "Whether it was on its way to the car barn for further work or for storage or for delivery is hot material, it had not been returned to the defendant but was still in the hands and under the control of the traction company which for this purpose was an independent contractor. Cleaning and repairing cars was no part of the defendant’s franchise which could not be delegated. It was the ordinary case of ah independent mechanic receiving an article for repair and while in custody of it so using it as to injure another person. If the traction company had hauled the car out to the other end of its road for the repairs and the accident had taken place there where defendant’s cars did not run no question would have arisen as to defendant’s liability. Yet the case is not different. Neither the ownership of the colliding car nor the place of the accident has .any relevancy at all to the question of defendant’s liability.
*31The negligence, if any, from which the accident resulted was so far as the evidence showed that of the workmen who attached the dismantled car to the one drawing it. They were the employees of the traction company. Some effort was made to show that the defendant paid for their services, but the evidence only went so far as to show that as between the two companies the traction company was to repair and clean the cars at cost and that it therefore kept an account, inter alia, of the wages paid for such services and the defendant paid on.that basis. The workmen themselves were employed, controlled and discharged by the traction company and were in no sense coemployees of the defendant.
Another effort was made to hold defendant liable on the ground that by the agreement it paid the traction company two and a half cents for every passenger it carried over the latter’s linos, and therefore when the decedent paid his fare there arose a joint obligation of both companies for his safe carriage. But there is no basis for such claim. The defendant under the agreement was a lessee of running rights over the traction company’s tracks, and the division of fares was only a method of estimating the rental to be paid. The traction company remained in the sole ownership and control of the road and the defendant no more entered into a joint liability by that arrangement than any other tenant by an agreement to pay rent to his landlord. The class of cases arising from accidents caused by defective roadbed, running regulations, etc., for which the joint users of the road are equally liable to their passengers, has no applicability to the facts of the present case.
Summing np the whole case briefly it shows the defendant using what must be treated as its own track, lawfully and without negligence, and having its passenger killed by the act of a third party, over whom it had no control and for whose action it was in no wise responsible. The presumption of negligence arising from the death of a passenger by collision having been fully rebutted and there being no evidence to show negligence in fact, the verdict should have been directed for the defendant.
Judgment reversed and judgment directed to be entered for the defendant non obstante veredicto.